        Case 1:18-cr-00123-DMT Document 180 Filed 03/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )       RULE 5(f) ORDER
              Plaintiff,                     )
                                             )
       vs.                                   )
                                             )       Case No.: 1:18-cr-123
James Russell Windy Boy,                     )
                                             )
              Defendant.                     )


       Pursuant to the Due Process Protections Act, the Court confirms the United States’ obligation

to produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83

(1963) and its progeny, and orders it to do so. Failing to do so in a timely manner may result in

consequences, including, but not limited to, exclusion of evidence, adverse jury instructions,

dismissal of charges, contempt proceedings, or sanctions by the Court.

       IT IS SO ORDERED.

       Dated this 22nd day of March, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
